     Case 1:01-cr-00405-LO Document 364 Filed 07/22/20 Page 1 of 9 PageID# 57




                                                                            RECEIVED
            J ul               3io3iO                                       MAILROOM



                                                                              17


        I                                                        CLERK, U.S. DISTRiC r COURT

        \U,S, O /'                dai4''-i~'                           ALEXANDRIA. VIRGINIA



                               sinc^ oL.^m»C-^ i wi ^
            Hoi              1^0 e- S^ oi £i IT^
        ;/^/eX4Ww^^ VA 3Q3lf-S7 9^

                       [^e' Coj^i^ of. CuY/^M^                                         S^c<^6
                                              Pa-L/'fa!^
                                  Cc^Se            l:ol c/ O

            Oea/    C/ei^f^


                                   ^^A>J                 6i     C-yt
            JloCke^f    SUeei /A/            u /u; k      C A A^
                                     Ca.se      A/^s>,   hole/'
                   Tk 6 hi                                a rj; r-i ^h»         .
                                               d""
                                               nos -i     X>
                                                                        '
                                                                        1
                                                              faii^'cK ^eaa/y)

r\
                                                    ^loSl- of3                   ^
                                              Pe^e/^/ Oo^f^'e,c67<shAi^/ sZSB^S'i, l-i^iZe./{io/J
                                                   0. Q'O^So 010
                                              S        Ce Cv^ ^?/l^ W\/ ^(SS'c3S
Case 1:01-cr-00405-LO Document 364 Filed 07/22/20 Page 2 of 9 PageID# 58
Case 1:01-cr-00405-LO Document 364 Filed 07/22/20 Page 3 of 9 PageID# 59
Case 1:01-cr-00405-LO Document 364 Filed 07/22/20 Page 4 of 9 PageID# 60
Case 1:01-cr-00405-LO Document 364 Filed 07/22/20 Page 5 of 9 PageID# 61
Case 1:01-cr-00405-LO Document 364 Filed 07/22/20 Page 6 of 9 PageID# 62
Case 1:01-cr-00405-LO Document 364 Filed 07/22/20 Page 7 of 9 PageID# 63
Case 1:01-cr-00405-LO Document 364 Filed 07/22/20 Page 8 of 9 PageID# 64
00405-LO Document 364 Filed 07/22/20 Page 9 of
